 

EXHIBIT 10.16

 

AMENDMENT NUMBER SIX

TO

TEXAS REGIONAL BANCSHARES, INC.

AMENDED AND RESTATED EMPLOYEE STOCK OWNERSHIP PLAN

(WITH 401(K) PROVISIONS)

 

Texas Regional Bancshares, Inc., a corporation organized and operating under the
laws of the State of Texas, and registered as a bank holding company under the
Bank Holding Company Act of 1956, as amended (the “Company”), together with the
Trustees of the Texas Regional Bancshares, Inc. Amended and Restated Employee
Stock Ownership Plan (with 401(k) Provisions) adopt the following amendments to
the Plan effective as of February 14, 2003.

 

WHEREAS, the Company has established and maintains the Texas Regional
Bancshares, Inc. Amended and Restated Employee Stock Ownership Plan (with 401(k)
Provisions) (the “Plan”); and

 

WHEREAS, the Company and Corpus Christi Bancshares, Inc. entered into an
Agreement and Plan of Reorganization, pursuant to which, effective as of
February 14, 2003, Corpus Christi Bancshares, Inc. and its wholly owned
subsidiary merged with and into Texas Regional Delaware, Inc., and The First
State Bank merged with and into Texas State Bank, and, as a part of those
mergers, the Company and its subsidiaries have become the employer of the
employees of the former Corpus Christi Bancshares, Inc. and its subsidiaries;
and

 

WHEREAS, it is the desire of the Company and its wholly owned subsidiary, Texas
State Bank, that eligible employees of Corpus Christi Bancshares, Inc.,
CCB-Nevada, Inc. and The First State Bank, as a result of becoming employees of
the Company and Texas State Bank pursuant to the mergers, be entitled to
participate in the Plan as soon as is feasible, and further that their service
with their acquired employers be credited under the Plan for purposes of
eligibility to participate and vesting; and

 

WHEREAS, the Board of Directors desires to coordinate and consolidate the
employee benefit programs available to all employees of the Company and its
subsidiaries;

 

NOW THEREFORE, IT IS HEREBY AGREED THAT the Plan is hereby amended effective as
of February 14, 2003, as follows:

 

1.  Plan Section 2.65, definition of “Service,” is deleted.

 

2.  Plan Section 2.76, definition of “Year of Service,” is amended and restated
in its entirety to read as follows:

 

2.76    “Year of Service” means the computation period of twelve (12)
consecutive months, herein set forth, during which an Employee has at least 1000
Hours of Service.

 

For purposes of eligibility for participation, the initial computation period
shall begin with the date on which the Employee first performs an Hour of
Service.  The participation computation period beginning after a 1-Year Break in
Service shall be measured from the date on which an Employee again performs an
Hour of Service.  The participation computation period shall shift to the Plan
Year which includes the anniversary of the date on which the Employee first
performed an Hour of Service.  An Employee who is credited with the required
Hours of Service in both the initial computation period (or the computation
period beginning after a 1-Year Break in Service) and the Plan Year which
includes the anniversary of the date on which the Employee first performed an
Hour of Service, shall be credited with two (2) Years of Service for purposes of
eligibility to participate.

 

For vesting purposes, the computation period shall be the Plan Year, including
periods prior to the Effective Date of the Plan.

 

The computation period shall be the Plan Year if not otherwise set forth herein.

 

Notwithstanding the foregoing, for any short Plan Year, the determination of
whether an Employee has completed a Year of Service shall be made in accordance
with Department of Labor regulation 2530.203-2(c).  However, in determining
whether an Employee has completed a Year of Service for benefit accrual purposes
in the short Plan Year, the number of the Hours of Service required shall be
proportionately reduced based on the number of full months in the short Plan
Year.

 

1

--------------------------------------------------------------------------------


 

Years of Service with the Employer or an Affiliated Employer shall be recognized
for purposes of eligibility and vesting.  In addition, upon the Employer’s or an
Affiliated Employer’s acquisition of one or more employees as the result of a
merger or other acquisition of a business or assumption of operations of a
business, or as the result of similar circumstances, the Employer may elect to
grant Years of Service to such acquired Employees for all or part of the period
of such Employees’ service with the employer whose business or operations are
assumed or which has been merged into the Employer or an Affiliated Employer. 
Any such grant of Years of Service, the purpose or purposes for which Years of
Service will be credited, and the effective date of such grant shall be
represented by Schedule A, Service of Acquired Employees, attached to this Plan
and incorporated herein, or by an amendment to Schedule A.

 

3.          Schedule A, Service of Acquired Employees, shall be and hereby is
added to the Plan in the form attached to this Amendment as Exhibit “A.”

 

IN WITNESS WHEREOF, this Amendment Number Six to the Texas Regional Bancshares,
Inc. Amended and Restated Employee Stock Ownership Plan (with 401(k) Provisions)
has been executed this 11th day of March, 2003 to be effective as of the dates
provided above.

 

 

Texas Regional Bancshares, Inc.

 

 

 

 

 

By:

/s/ G.E. Roney

 

 

 

Glen E. Roney,

 

 

Chairman of the Board and

 

 

Chief Executive Officer

 

 

 

 

AGREED TO AND ACCEPTED BY:

 

 

/s/ G.E. Roney

 

Glen E. Roney, Trustee

 

 

/s/ Morris Atlas

 

Morris Atlas, Trustee

 

 

/s/ Frank N. Boggus

 

Frank N. Boggus, Trustee

 

2

--------------------------------------------------------------------------------


 

TEXAS REGIONAL BANCSHARES, INC.

AMENDED AND RESTATED EMPLOYEE STOCK

OWNERSHIP PLAN

(WITH 401(K) PROVISIONS)

 

Schedule “A”

 

Service of Acquired Employees

 

The Employer, Texas Regional Bancshares, Inc., grants “Years of Service” (as
that term is defined in Plan Section 2.76) to the following groups of acquired
Employees for the following periods of service with other employers, as of the
dates indicated below, and for the Plan purposes indicated below:

 

Acquired Group
(including date of hire)

 

Participation Service
(including limits)

 

Vesting Service
(including limits)

 

Entry Date
(including limits)

 

 

 

 

 

 

 

Mid Valley Bank, 1992 (former participants in Mid Valley Bank Employees’ Pension
Plan only)

 

Yes; all service with Mid Valley Bank

 

Yes; all service with Mid Valley Bank

 

Immediately upon employment by Employer (and for compensation earned from Mid
Valley Bank in 1992 and the Employer)

 

 

 

 

 

 

 

First National Bank of South Texas, 1995 (employees of Rio Grande City and Roma
branches as of acquisition by Texas State Bank)

 

Yes; all service with First National Bank of South Texas

 

Yes; all service with First National Bank of South Texas

 

Immediately upon employment by Employer (but only for compensation earned from
the Employer)

 

 

 

 

 

 

 

First State Bank & Trust Co., and The Border Bank, 1996 (employees as of time of
merger into Texas State Bank)

 

Yes; all service with First State Bank & Trust Co., and The Border Bank

 

Yes; all service with First State Bank & Trust Co. and The Border Bank

 

Immediately upon employment by Employer (but only for compensation earned from
the Employer)

 

 

 

 

 

 

 

Brownsville National Bank, Texas Bank & Trust, and Bank of Texas, 1998

 

Yes; all service with Brownsville National Bank, Texas Bank & Trust, and Bank of
Texas

 

Yes; all service with Brownsville National Bank, Texas Bank & Trust, and Bank of
Texas

 

Immediately upon employment by Employer (but only for compensation earned from
the Employer)

 

 

 

 

 

 

 

Harlingen Bancshares, Inc., HN Bancshares of Delaware, Inc., and Harlingen
National Bank, August 15, 1999

 

Yes; all service with Harlingen Bancshares, Inc., HN Bancshares of Delaware,
Inc., and Harlingen National Bank

 

Yes; all service with Harlingen Bancshares, Inc., HN Bancshares of Delaware,
Inc., and Harlingen National Bank

 

Immediately upon employment by Employer (but only for compensation earned from
the Employer)

 

 

 

 

 

 

 

Frost National Bank data processing location in Grapevine, Texas, March 12, 2002

 

Yes; all service with Frost National Bank and Overton Park Bank

 

Yes; all service with Frost National Bank and Overton Park Bank

 

Immediately upon employment by Employer (but only for compensation earned from
the Employer)

 

 

 

 

 

 

 

Riverway Holdings, Inc., Riverway Holdings of Delaware, Inc., and Riverway Bank,
February 22, 2002

 

Yes; all service with Riverway Holdings, Inc., Riverway Holdings of Delaware,
Inc., and Riverway Bank

 

Yes; all service with Riverway Holdings, Inc., Riverway Holdings of Delaware,
Inc., and Riverway Bank

 

Immediately upon employment by Employer (but only for compensation earned from
the Employer)

 

3

--------------------------------------------------------------------------------


 

San Juan Bancshares, Inc., San Juan Delaware Financial Corporation, Texas
Country Bank, November 18, 2002

 

Yes; all service with San Juan Bancshares, Inc., San Juan Delaware Financial
Corporation, Texas Country Bank

 

Yes; all service with San Juan Bancshares, Inc., San Juan Delaware Financial
Corporation, Texas Country Bank

 

Immediately upon employment by Employer (but only for compensation earned from
the Employer)

 

 

 

 

 

 

 

Corpus Christi Bancshares, Inc., CCB-Nevada, Inc., and The First State Bank,
February 14, 2003

 

Yes; all service with Corpus Christi Bancshares, Inc., CCB-Nevada, Inc., and The
First State Bank

 

Yes; all service with Corpus Christi Bancshares, Inc., CCB-Nevada, Inc., and The
First State Bank

 

Immediately upon employment by Employer (but only for compensation earned from
the Employer)

 

4

--------------------------------------------------------------------------------